Citation Nr: 1432440	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-05 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a February 1990 rating decision that denied entitlement to service connection for congenital bicuspid aortic valve with moderate aortic regurgitation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from September 1987 to January 1989.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which found no clear and unmistakable error (CUE) in a February 9, 1990, rating decision.
 
In November 2012, the Veteran and his spouse testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  The record was held open for 30 days for the submission of additional evidence.   To date, no additional evidence has been received.


FINDING OF FACT

At the time of the February 1990 rating action in which the RO denied the Veteran's service connection claim for a congenital bicuspid aortic valve with moderate aortic regurgitation (claimed as a heart murmur), the correct facts, as they were known at the time, were before the RO, and the statutory and regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The February 1990 rating decision that denied service connection for congenital bicuspid aortic valve with moderate aortic regurgitation (claimed as a heart murmur) was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 310, 311 (West 1988); 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1989); 3.104, 3.105 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

To the extent the Veteran's appeal is predicated on his contention of CUE in a February 1990 rating decision, neither the duty to notify nor the duty to assist provisions applies to claims of CUE in prior Board decisions or in prior rating decisions.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran submitted a service connection claim in July 1989 for a heart murmur.  Service connection for congenital bicuspid aortic valve with moderate aortic regurgitation (claimed as a heart murmur) was denied in a February 1990 rating decision.  The Veteran was informed of that decision and his appellate rights in a March 1990 letter.  See 38 C.F.R. § 19.25 (2013).  He did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2013) (setting forth requirements and timeframe for submitting a NOD). Moreover, new and material evidence was not submitted within one year of the date of mailing of the decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Consequently, the February 1990 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran then petitioned to reopen the claim in April 2007.  The claim was reopened and service connection was then granted in an October 2009 rating decision.

In a February 2010 statement, the Veteran argues that an earlier effective date of service connection is warranted going back to August 1988, during service, when he was first diagnosed with a heart condition, on the basis that there was clear and unmistakable error (CUE) in the February 1990 rating decision's finding that he had a constitutional or developmental condition that would have existed whether or not he had served in the military and aggravation of the condition in service had not been shown.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400. The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2). 

Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  The only exceptions to this rule is when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE).  As the grant of service connection for the Veteran's congenital bicuspid aortic valve with aortic valve replacement was not based on newly obtained service department records, the only basis for an effective date of an earlier effective date would be a reversal of the February 1990 rating decision based on CUE, as argued by the Veteran.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made. Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44. 

There is a three-part test to determine whether a prior decision was based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Additionally, it has been held that VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

At the time of the February 1990 rating decision, in order to establish service connection for a claimed disability the facts must have demonstrated that a disease or injury resulting in current disability was incurred in the active military service or, if pre-existing active service, was aggravated therein.  See 38 C.F.R. § 3.303, 3.306. 

As to those disabilities that were noted at entrance into service, the regulations in effect in 1990, and now provided that, if the disability that preexisted service underwent an increase in severity during service, it is presumed that the disorder was aggravated by service, unless clear and unmistakable evidence is presented which rebuts that presumption.  See 38 U.S.C.A. § 1153; Paulson v. Brown, 7 Vet. App. 466, 468 (1995); see also VAOPGCPREC 3-2003.

Congenital or developmental defects as such are not diseases within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).  However, VA Office of General Counsel determined that service connection could be granted for congenital or developmental disabilities based upon aggravation.  See VAOPGCPREC 1-85 (Mar. 5, 1985), subsequently reissued as VAOPGCPREC 82-90 (July 18, 1990) (congenital or developmental defects can be subject to superimposed disease or injury; if during military service, superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability).  However, it was not until July 1990 that the Office of General Counsel held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service. VAOGCPREC 82-90.

At the time of the February 1990 rating decision, the evidence included the Veteran's service medical records showing that on entrance physical examination and contemporaneous self report of medical history in July 1987, the Veteran denied chest pains and was found to have no negative medical history.   In a November 1988 Medical Board report, the Veteran was determined to have a diagnosis of congenital bicuspid aortic valve with moderate regurgitation, that existed prior to entrance in service, and was not aggravated by active service.  An August 1989 VA special cardiovascular examination report reflects that the Veteran stated he had chest pain for the past two to three years.  Initially it was like heartburn or when he was in high school in 1986, but it was ignorable.  Chest pain came and went and since boot camp training in 1988, it was more noticeable and bothersome when he was in Okinawa and Japan.  The diagnosis was congenital bicuspid aortic valve with moderate aortic regurgitation.  After considering this evidence, the RO, in its February 1990 decision, determined that the Veteran's heart condition was a constitutional or developmental condition that would have existed whether or not he had served in the military and aggravation of the condition in service had not been shown.  

The Veteran has asserted CUE on the basis of an alleged error or failure on the part of the VA Regional Office in February 1990 to properly adjudicate his heart condition claim.  Specifically, he contends that his heart condition was not noted at the time of his entry into service on examination, and that the onset of his heart condition began on active duty.   His contention is, in essence, an assertion that the VA improperly weighed or evaluated the evidence.  Simply to claim CUE on this basis does not give rise to the stringent definition of CUE.  See Fugo. The Board finds that the contested RO decision of February 1990 was not predicated on a clear and unmistakable assessment of the facts, as the RO based its determination of his heart condition as pre-existing service and not aggravated by service on the evidence available at that time: namely, his service medical records and an August 1989 VA examination report.  The RO in fact acknowledged that the Veteran denied chest pain on entrance into service.  Although not explicitly stated, it can be inferred that the RO determined that the presumption of soundness was clearly and unmistakably overcome by the history provided by the Veteran during the August 1989 VA examination report and the diagnosis at that time and the findings of the Medical Board during service.  

The Board points out that regarding preservice disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).  Consequently, with notation or discovery during service of such residual conditions with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Id.  Similarly, manifestation of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  Id.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  Id.

The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Determinations should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  Id. 

Generally, a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id. 

As noted above, a mere disagreement with how evidence has been weighed does not amount to CUE. The Veteran has not shown that the evidence considered by the RO in February 1990, in fact, refuted the pre-existence of a heart disability or otherwise demonstrated that such disability underwent aggravation during service.  Here the Board notes the Veteran's reliance on medical opinion evidence obtained in conjunction with his April 2007 claim to reopen may not be used to show error in the 1990 decision as it was not of record at the time of the February 1990 rating decision.  In addition, the Board notes that the Veteran refers to a March 1990 letter from his private physician, W. G. Smirl, M.D., in which he stated that the Veteran had been his patient since October 1967 and that there was no history of the Veteran having been treated for a heart condition by him prior to July 1989.  The Board notes that this evidence was not of record at the time of the February 1990 rating decision, and, in fact, the first time this record was associated with the claims file was in May 2008 (as indicated by a date stamp on the back of the document).  Thus, this document may not be used to show error in the February 1990 rating decision.  

To the extent that the Veteran contends that the RO could have weighed or evaluated differently the facts as to whether the presumption of soundness was rebutted, any disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE.  Simmons v. West, 14 Vet. App. 84, 89 (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, it is noted that at the time of the February 1990 decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).

Inasmuch as the Veteran has failed to establish, without debate, that the correct facts, as they were then known, were not before the RO; that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different, there was no CUE in the RO's February 1990 rating decision.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. at 331-314.

In conclusion, a review of the evidence of record in February 1990 shows that the decision was consistent with and supported by the statutory and regulatory provisions extant at the time as applied to the evidence then of record, and there is no evidence of any kind of an undebatable error to which reasonable minds could not differ.  Accordingly, there has been no showing of CUE in the February 1990 decision.


ORDER

There is no CUE in a February 1990 rating decision that denied service connection for congenital bicuspid aortic valve with moderate aortic regurgitation, and the appeal is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


